ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeals of--                                   )
                                               )
P~.~.                                          )      ASBCA Nos. 58019, 58021, 58470
                                               )                 58471,58472,58473
                                               )                 58878
Under Contract No. W912EF-10-C-0028            )

APPEARANCES FOR THE APPELLANT:                        Theodore M. Bailey, Esq.
                                                      Kristin E. Zachman, Esq.
                                                       Bailey & Bailey, P.C.
                                                       San Antonio, TX

APPEARANCES FOR THE GOVERNMENT:                       Thomas H. Gourlay, Jr., Esq.
                                                        Engineer Chief Trial Attorney
                                                      J. Tyler Moore, Esq.
                                                        Deputy District Counsel
                                                        U.S. Army Engineer District,
                                                         Walla Walla

                             ORDER OF DISMISSAL

       These appeals have been settled. Accordingly, they are dismissed with
prejudice.

      Dated: 19 March 2014
                                          .,
                                                   fS      2:s e
                                                   PETER D. TING
                                                   Administrative Judge
                                                   Armed Services Board
                                                   of Contract Appeals

      I certify that the foregoing is a true copy of the Order of Dismissal of the
Armed Services Board of Contract Appeals in ASBCA Nos. 58019, 58021, 58470,
58471, 58472, 58473, 58878, Appeals ofPKD, Inc., rendered in conformance with
the Board's Charter.

      Dated:


                                                   JEFFREY D. GARDIN
                                                   Recorder, Armed Services
                                                   Board of Contract Appeals